Citation Nr: 1702962	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a broken middle finger of the right hand.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to special monthly pension (SMP) based on the regular need for the aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to June 1947. 

This appeal before the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision in which the RO in St. Paul, Minnesota, inter alia, denied service connection for bilateral hearing loss, tinnitus, residuals of a broken middle finger of the right hand, and vertigo, as well as denied SMP based on A&A.  A notice of disagreement (NOD) was filed in August 2013.  The RO issued a statement of the case (SOC) in March 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2014.

The Veteran requested a Board video-conference hearing before a Veterans Law Judge on his June 2014 substantive appeal (VA Form 9).  He was notified that his Board hearing had been scheduled for a date in November 2016 by way of letters dated in October and November 2016.  These letters were sent to his address of record and were not returned as undeliverable.  Copies of the letters were also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing. To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing and has not requested that the hearing be rescheduled.  Accordingly, the Veteran's Board's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In January 2017, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.
For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on these claims is warranted.  

The Veteran contends that he has current bilateral hearing loss and tinnitus related to exposure to noise associated with radio equipment in service.  He was afforded a VA audiology  examination in July 2013, at which time testing results revealed bilateral sensorineural hearing loss to as extent recognized as a disability for VA purposes.  as defined by VA.  See 38 C.F.R. § 3.385 (2016).  He also reported that he experienced recurrent tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a layperson is competent to identify tinnitus).  

The audiologist who conducted the July 2013 examination concluded that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She reasoned that there were no medical records in the Veteran's claims file and that there was no way to attribute his hearing loss with noise exposure in service without resorting to speculation.  Research suggests that based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss or tinnitus, especially over 60 years subsequent to military service.  The audiologist opined that that, given the Veteran's age, the hearing thresholds obtained during the July 2013 examination were consistent with the normal aging process.

As for tinnitus, the July 2013 examiner opined that the Veteran's tinnitus was not likely ("less likely than not"/"less than 50 percent probability") caused by or a result of military noise exposure.  She reasoned that although there were no medical records in the Veteran's claims file, the Veteran stated that his tinnitus was of recent onset which is many years subsequent to his military service.  Also, his description of his tinnitus did not fit the medical definition of tinnitus.

However, it appears that the July 2013 opinions were based, in large part, upon the absence of medical records in the Veteran's claims file.  The Board acknowledges that the Veteran's service treatment records are unavailable and are presumed to have been destroyed.  The examiner noted that she reviewed the Veteran's claims file; however, there are relevant VA treatment records included in his paperless, electronic Virtual VA file that were not specifically discussed.  Thus, it appears that the examiner did not review all pertinent records.  Hence, a remand is necessary to obtain an addendum opinion (preferably, from the July 2013 VA examiner) which is based upon a full review of all pertinent lay and medical evidence.

With respect to the claim for SMP, the Veteran filed a claim for nonservice-connected pension in April 2012 (see April 2012 "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526)).  The internal VA code sheet which accompanies the August 2013 rating decision makes reference to the Veteran's claim for nonservice-connected pension.  There is no evidence in the claims file, however, that the claim for nonservice-connected pension has ever actually been adjudicated.  Because entitlement to pension must first be established before SMP can be awarded, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for SMP would be premature, at this juncture, this matter is being remanded, as well.

The Board further finds, however, that if the Veteran's claim for nonservice-connected pension is granted, the AOJ should afford the Veteran a VA examination to determine whether he requires the regular aid and attendance of another person or is housebound.

Prior to accomplishing action consistent with the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA North Texas Health Care System dated to February 2014.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The Board notes that as the record currently stands, there is no evidence of any current residuals of a broken middle finger of the right hand or vertigo.  As additional treatment records are being sought upon remand which may document evidence of a current residual of a broken middle finger of the right hand or vertigo, the claims for service connection for these disabilities are being remanded, as well.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining any additional records, examination(s), or opinion(s) if appropriate) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Adjudicate the Veteran's claim for nonservice-connected pension (see April 2012 VA Form 21-526).  

If the claim is granted, after associating with the claim file all outstanding, pertinent records, complete the action requested in paragraph 6, below. 

If the claim is denied, furnish to the Veteran and his representative notice of the denial, and afford the Veteran full opportunity to perfect an appeal of the denial.   Do not return the appeal for SMP to the Board until the Veteran perfects an appeal of the denial of the nonservice-connected pension claim, or the time period for doing so expires, whichever occurs first.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the VA North Texas Health Care System dated since February 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the audiologist who conducted the July 2013 VA examination an addendum opinion regarding the etiology of the Veteran's current hearing loss and tinnitus.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional (audiologist or physician) based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate medical professional, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to each hearing loss and tinnitus, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during active service; (b) had its onset during the first post-discharge year following active service; or (c) is otherwise the result of a disease or injury incurred in service, to particularly include alleged noise exposure therein.  

In addressing the above, the medical professional must consider and discuss all relevant medical and other objective evidence of record, as well as  lay assertions-to include the Veteran's reports of noise exposure associated with radio equipment in service, and as to the nature, onset, and continuity of associated symptoms.

The medical professional is advised that the Veteran is competent to report his own symptoms, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the medical professional should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran's claim for nonservice-connected pension is granted, and after all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA aid and attendance/housebound examination for SMP purposes, by an appropriate physician.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render specific findings as to whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; whether he is a patient in a nursing home because of mental or physical incapacity; whether he is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he has frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; whether he is unable to feed himself through the loss of coordination of upper extremities or through extreme weakness; whether he is unable to attend to the wants of nature; whether he suffers from incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and whether he is bedridden (i.e. whether his disabilities, through their inherent character, actually require that he remain in bed).

The physician should also indicate whether any disability(ies), either individually or in concert with other disability(ies), permanently confine(s) the Veteran to his place of residence and immediate premises.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any additional records and/or examination(s)/opinion(s), if appropriate), adjudicate the matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

